963 A.2d 903 (2008)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Justin WEIGLE, Respondent.
No. 407 EAL 2008
Supreme Court of Pennsylvania.
December 17, 2008.

ORDER
PER CURIAM.
AND NOW, this 17th day of December 2008, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by the Commonwealth, is:

*904 Whether the Superior Court erred in holding that robbery and retail theft are not cognate offenses, and that, consequently, where only retail theft and assault have been alleged, the Commonwealth cannot add a robbery charge?